1
2
3
4
5
6
                       UNITED STATES DISTRICT COURT
7
                     CENTRAL DISTRICT OF CALIFORNIA
8
                              Southern Division
9
10   SECURITIES AND EXCHANGE             Case No. 8:16-CV-02070-JVS-DFM
11   COMMISSION,
                                         FINAL JUDGMENT AS TO
12             Plaintiff,                DEFENDANT PETER J. KIRKBRIDE

13       vs.
14   PATRICK S. CARTER,
     808 RENEWABLE ENERGY
15   CORPORATION,
     808 INVESTMENTS, LLC, MARTIN
16   J. KINCHLOE, PETER J.
17   KIRKBRIDE, WEST COAST
     COMMODITIES, LLC, THOMAS A.
18   FLOWERS, and T.A. FLOWERS LLC,
19             Defendants.
20
21
22
23
24
25
26
27
28
1          The Securities and Exchange Commission having filed a Complaint and
2    defendant Peter J. Kirkbride (“Kirkbride” or “Defendant”) having entered a general
3    appearance; consented to the Court’s jurisdiction over Defendant and the subject
4    matter of this action, consented to entry of this Final Judgment without admitting or
5    denying the allegations of the Complaint (except as to jurisdiction and except as
6    otherwise provided herein in paragraph IX), waived findings of fact and conclusions
7    of law; and waived any right to appeal from this Final Judgment:
8                                                  I.
9          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
10   permanently restrained and enjoined from violating, directly or indirectly, Section
11   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
12   78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
13   any means or instrumentality of interstate commerce, or of the mails, or of any
14   facility of any national securities exchange, in connection with the purchase or sale of
15   any security:
16         (a)       to employ any device, scheme, or artifice to defraud;
17         (b)       to make any untrue statement of a material fact or to omit to state a
18                   material fact necessary in order to make the statements made, in the light
19                   of the circumstances under which they were made, not misleading; or
20         (c)       to engage in any act, practice, or course of business which operates or
21                   would operate as a fraud or deceit upon any person.
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24   binds the following who receive actual notice of this Final Judgment by personal
25   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
26   attorneys; and (b) other persons in active concert or participation with Defendant or
27   with anyone described in (a).
28

                                                        1
1                                               II.
2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
3    Defendant is permanently restrained and enjoined from violating Section 17(a) of the
4    Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
5    of any security by the use of any means or instruments of transportation or
6    communication in interstate commerce or by use of the mails, directly or indirectly:
7          (a)    to employ any device, scheme, or artifice to defraud;
8          (b)    to obtain money or property by means of any untrue statement of a
9                 material fact or any omission of a material fact necessary in order to
10                make the statements made, in light of the circumstances under which
11                they were made, not misleading; or
12         (c)    to engage in any transaction, practice, or course of business which
13                operates or would operate as a fraud or deceit upon the purchaser.
14         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16   binds the following who receive actual notice of this Final Judgment by personal
17   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
18   attorneys; and (b) other persons in active concert or participation with Defendant or
19   with anyone described in (a).
20                                             III.
21         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
22   is permanently restrained and enjoined from soliciting, accepting, or depositing any
23   monies from actual or prospective investors in connection with any offering of
24   securities, provided, however, that such injunction shall not prevent Defendant from
25   purchasing or selling securities listed on a national securities exchange for
26   Defendant’s own personal accounts.
27                                             IV.
28         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant

                                                      2
1    to Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of
2    the Securities Act [15 U.S.C. § 77t(e)], Defendant is prohibited, for five years
3    following the date of entry of this Final Judgment, from acting as an officer or
4    director of any issuer that has a class of securities registered pursuant to Section 12 of
5    the Exchange Act [15 U.S.C. § 78l] or that is required to file reports pursuant to
6    Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)].
7                                               V.
8          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
9    Defendant is permanently barred from participating in an offering of penny stock,
10   including engaging in activities with a broker, dealer, or issuer for purposes of
11   issuing, trading, or inducing or attempting to induce the purchase or sale of any penny
12   stock. A penny stock is any equity security that has a price of less than five dollars,
13   except as provided in Rule 3a51-1 under the Exchange Act [17 C.F.R. 240.3a51-1].
14                                              VI.
15         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
16   Defendant is liable for disgorgement of $150,000, representing profits gained as a
17   result of the conduct alleged in the Complaint, together with prejudgment interest
18   thereon in the amount of $15,041, for a total of $165,041. Defendant shall satisfy this
19   obligation by paying $165,041 to the Securities and Exchange Commission within 14
20   days after entry of this Final Judgment.
21         Defendant may transmit payment electronically to the SEC, which will provide
22   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made
23   directly from a bank account via Pay.gov through the SEC website at
24   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
25   check, bank cashier’s check, or United States postal money order payable to the
26   Securities and Exchange Commission, which shall be delivered or mailed to
27         Enterprise Services Center
28         Accounts Receivable Branch

                                                      3
1          6500 South MacArthur Boulevard
2          Oklahoma City, OK 73169
3    and shall be accompanied by a letter identifying the case title, civil action number,
4    and name of this Court; Kirkbride as a defendant in this action; and specifying that
5    payment is made pursuant to this Final Judgment.
6          Defendant shall simultaneously transmit photocopies of evidence of payment
7    and case identifying information to the SEC’s counsel in this action. By making
8    these payments, Defendant relinquishes all legal and equitable right, title, and interest
9    in such funds and no part of the funds shall be returned to Defendants.
10         The SEC shall hold the funds (collectively, the “Fund”) and may propose a
11   plan to distribute the Fund subject to the Court’s approval. The Court shall retain
12   jurisdiction over the administration of any distribution of the Fund. If the SEC staff
13   determines that the Fund will not be distributed, the SEC shall send the funds paid
14   pursuant to this Final Judgment to the United States Treasury.
15         The SEC may enforce the Court’s judgment for disgorgement and prejudgment
16   interest by moving for civil contempt (and/or through other collection procedures
17   authorized by law) at any time after 14 days following entry of this Final Judgment.
18   Defendant shall pay post-judgment interest on any delinquent amounts pursuant to 28
19   U.S.C. § 1961.
20                                             VII.
21         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
22   shall pay a civil penalty in the amount of $80,000 to the Securities and Exchange
23   Commission pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and
24   Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant shall make
25   this payment within 14 days after entry of this Final Judgment.
26         Defendant may transmit payment electronically to the SEC, which will provide
27   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made
28   directly from a bank account via Pay.gov through the SEC website at

                                                      4
1    http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
2    check, bank cashier’s check, or United States postal money order payable to the
3    Securities and Exchange Commission, which shall be delivered or mailed to
4          Enterprise Services Center
5          Accounts Receivable Branch
6          6500 South MacArthur Boulevard
7          Oklahoma City, OK 73169
8    and shall be accompanied by a letter identifying the case title, civil action number,
9    and name of this Court; Kirkbride as a defendant in this action; and specifying that
10   payment is made pursuant to this Final Judgment. Defendant shall simultaneously
11   transmit photocopies of evidence of payment and case identifying information to the
12   SEC’s counsel in this action. By making these payments, Defendant relinquishes all
13   legal and equitable right, title, and interest in such funds and no part of the funds shall
14   be returned to Defendant. The SEC shall send the funds paid pursuant to this Final
15   Judgment to the United States Treasury. Defendant shall pay post-judgment interest
16   on any delinquent amounts pursuant to 28 U.S.C. § 1961.
17                                             VIII.
18         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
19   Consent of Defendants Peter J. Kirkbride to Entry of Final Judgment is incorporated
20   herein with the same force and effect as if fully set forth herein, and that Defendant
21   shall comply with all of the undertakings and agreements set forth therein.
22                                              IX.
23         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
24   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
25   11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
26   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
27   amounts due by Defendant under this Final Judgment or any other judgment, order,
28   consent order, decree or settlement agreement entered in connection with this

                                                      5
1    proceeding, is a debt for the violation by Defendant of the federal securities laws or
2    any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
3    the Bankruptcy Code, 11 U.S.C. §523(a)(19).
4                                                X.
5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
6    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
7    Final Judgment.
8                                               XI.
9          There being no just reason for delay, pursuant to Rule 54(b) of the Federal
10   Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
11   and without further notice.
12
13   Dated: December 11, 2019
14                                           ________________________________
                                             HON. JAMES V. SELNA
15                                           UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      6
